Case 1:19-cv-00108-NRB Document 1-2 Filed 01/04/19 Page 1 of 2




                    EXHIBIT “B”
Case 1:19-cv-00108-NRB Document 1-2 Filed 01/04/19 Page 2 of 2




                                              -17    .




                                                         240
                                                         198




                                          ..,.X1NINA, SRI
               -
                          JUDO    ))Ø[2         ***47,740,000.OQ**   :


                   nDEPO                     —
